DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,602,334 to John Ryan Goodman (Goodman).

In Reference to Claim 1
Goodman, discloses: 

    PNG
    media_image1.png
    575
    520
    media_image1.png
    Greyscale

	A muffler heat protection assembly (Fig.5 and 6) for use with a muffler (31) on a vehicle, the muffler heat protection assembly comprising: 
	a muffler heat shield (34) configured to extend axially along a length of the muffler and circumferentially around a portion of the muffler, said muffler heat shield having a first end and a second end; and 
	a heat shield extension (39 or 40) secured to the first end of the muffler heat shields wherein the muffler heat shield has a semi-circular shape defining a generally constant radius along the length of the muffler and the heat shield extension has a conical shape (39, 40; see Fig. 5 and 6 above the heat shield extension has a conical shape since they are shaped as a flared skirt which is the same as a cone shape see Fig.5 and 6).

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 9-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “a double wall exhaust pipe including an inner exhaust pipe and an outer covering pipe disposed over the inner exhaust pipe, the outer covering pipe having a first end portion and a second end portion, and the inner exhaust pipe having a first end portion and a second end portion, the second end portion of the outer covering pipe configured to be secured to the muffler.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
Furthermore, the prior art of record does not teach “a pipe ring welded to the first end portion of the outer covering pipe and disposed over the inner exhaust pipe, the first end portion of the inner exhaust pipe extending through the pipe ring and being unsecured relative to the pipe ring, whereby the inner exhaust pipe is unsecured relative to the outer covering pipe at both the first end portion and the second end portion so as to allow movement between the inner exhaust pipe and the outer covering pipe due to thermal expansion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; 
The prior art of record does not teach “ a double wall exhaust pipe including an inner exhaust pipe and an outer covering pipe disposed over the inner exhaust pipe, the outer covering pipe having a first end portion and a second end portion, and the inner exhaust pipe having a first end portion and a second end portion; wherein the second end portion of the outer covering pipe is welded to the muffler at a welded connection seam; and wherein the heat shield extension projects outward from the muffler heat shield over the welded connection seam” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746